DETAILED ACTION
The responses filed 8-9-2021, 2-4-2021 and 8-4-2020 have been entered.  Claims 39 and 61-67 are pending and under examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 39 and 62-67 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
It is noted that the claim amendment of 8-9-2021 amended claim 39 to determining the genotype of the gene encoding of FcƔRIIc and include the complete contents of Table 8 as it relates to responders for anti-TNFα antibody treatment.  The claims specifically encompass  embodiments (xiv) – (xxix).  None of these embodiments are single nucleotide polymorphisms for the FcƔRIIc genotype.  They are identified in Table 8 as related to different FcR genes.  As such, the amendment comprises new matter.
Additionally, the specification at page 5, teaches:

    PNG
    media_image1.png
    173
    849
    media_image1.png
    Greyscale

Thus as it relates to embodiment (i) it appears for the genus of “autoimmune disease”, the lack of the variant of (i) provides for responsiveness to treatment to an anti-TNF alpha agent.  As such, the matching of the SNP of the claim to the autoimmune genus is contrary to the teaching of the specification.

Claims 39 and 62-67 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The claims are drawn to a method of treatment of autoimmune disease with an anti-TNFalpha agent when the patient has a genotype that matches a homozygous reference or is heterozygous in embodiments (i)-(xiii).  The inventive concept of the specification teaches that the presence of certain polymorphisms in FcƔRIIc  can predict responsiveness to certain drug classes, and anti-TNF agents in particular.
There are three separate issues: 1- treatment with anti-TNFalpha agents, 2-correlation of the presence of particular single nucleotide polymorphisms with response to anti-TNF agents in RA patients and 3- application of data for RA patients to the genus of patients having autoimmune disease. 
With respect to issue (1): the specification teaches at page 14:

    PNG
    media_image2.png
    155
    895
    media_image2.png
    Greyscale

The teachings of the specification are limited to analysis of the FcƔRIIc genotype in relation to responder and non-responder patients having anti-TNF antibody therapy in combination with methotrexate +/- prednisone (see page 26, Table 1).  The correlation 
As to issues 2 and 3- The specification teaches at page 5:

    PNG
    media_image1.png
    173
    849
    media_image1.png
    Greyscale

As such the specification appears to teach that responses to anti-TNFalpha agent treatment is contrary to that which is claimed.  The specification does not teach the genotypes from a representative number of autoimmune diseases and the correlation or lack thereof to the particularly claimed single nucleotide polymorphisms and appears to suggest that for rs61801826 it runs contrary to that of Table 8 indicating that for RA patients the presence of rs61801826 homozygous provides for a response to anti-TNFalpha therapeutic antibodies in combination with methotrexate.  The specification at Table 7 studies a particular autoimmune disease population and a particular combination of drugs and the association with known anti-TNFalpha therapeutic antibodies.  In particular Table 7 describes responder/nonresponder population studied as also have other drugs on board.  As best the correlation does not describe response to anti-TNF alpha therapeutic antibodies alone, but the combination.  The correlation with response/non-response to anti-TNFalpha therapeutic antibodies alone has not been disclosed, even for the limited number of RA patients studied in Table 7.  Given, the contradictory information in the specification and the lack of data for antibody response alone or any data for any other autoimmune disease, the specification lacks a demonstrated correlation of response profiles for the genus of autoimmune disease and lacks a demonstrated correlation for a response profile for anti-TNFalpha therapeutic antibodies as claimed.  The correlation with response/nonresponse has not been 
The courts have held that the disclosure is insufficient when testing is necessary to determine the actual use or possible lack of use (In re Kirk and Petrow  153 USPQ 48 (CCPA 1967). The courts have also held that a sufficient number of representative species must be included “to demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech, Inc. v. Earth Resource Mapping, Inc. 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).   Here, the correlation and method of treatment does not reflect a representative number of species sufficient to dmonostrate that Applicant possessed the full scope of the invention.    Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).

Claims Free of Prior Art
The closest prior art of record in Lejeune et al of record.  Lejeune et al teach the FcƔRIIc genotyping is in linkage disequilibrium with two different FcƔR variants in a Caucasian population, however the reference does not discuss the association of the FcƔRIIc genotype with responsiveness to anti-TNF therapies in autoimmune disease in general or rheumatoid arthritis in particular.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA DUFFY/Primary Examiner, Art Unit 1645